Title: To Thomas Jefferson from George Mortimer Bibb, 10 January 1808
From: Bibb, George Mortimer
To: Jefferson, Thomas


                  
                     Chilicothe, Jany. 10th. 1808.
                  
                  Propriety & duty seem to require of me to communicate, that according to request as signified to me by the atto: Genl. I have attended here to aid the Distr. atto in the prosecution of A. Burr & H. Blenarhassett—Both have made default; the latter descended the Ohio & passed Limestone about the 28th. or 29th. of Decr.; rumour said Burr was with him, but this arose I believe from vague conjecture, rather than from any evidence of the existence of the fact.
                  My commission during your pleasure as Dis: atto in & for the Kenty district has been forwarded to me at this place, the duties of which office I shall continue to discharge according to the best of my skill & abilities and with an honest zeal at least.
                  Permit me to tender you my gratitude for the appointment, and farther to assure you that I would not hold an office by such tenure, but under him with whom I accorded strictly in political principles, & for whose character as a citizen I entertained a profound respect & reverence. 
                  Am Sir your obliged citizen
                  
                     Geo: M. Bibb 
                     
                  
               